ORDER
ZUCCARO, Justice.
This cause having been decided by this Court in Dedeaux v. State, 519 So.2d 886 (Miss.1988), was remanded on February 3, 1988 to the Circuit Court of the First Judicial District of Harrison County to determine whether the State could furnish racially neutral reasons for its use of peremptory challenges to strike all prospective black jurors as outlined in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed. 2d 69 (1986), and the State having confessed on remand that it cannot meet the crite*301ria set forth in Batson, supra, it is therefore,
ORDERED, that the conviction of Curley Dedeaux (set forth in Dedeaux, supra) be and the same is hereby reversed and remanded for a new trial de novo.